Citation Nr: 1309400	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-39 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was subsequently transferred to the RO in Atlanta, Georgia.  

In January 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A transcript of this proceeding has been associated with the claims file.  At such time, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence received since the issuance of the October 2009 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The Veteran originally filed a claim of entitlement to service connection for PTSD in September 2004, which was initially denied in a January 2005 rating decision.  The evidence associated with the claims file since the issuance of the January 2005 decision includes relevant service department records pertaining to the circumstances surrounding the Veteran's military service, to include the dates he was stationed at Fort Ord, California, as well as arrest in March 1972, prior to service.  The date of receipt of these records is October 2008.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. §3.156(c)(1)(i) (2012).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board finds that the newly received service department records relate to the circumstances surrounding the Veteran's military service, which provides context for his stressor allegations.  Therefore, the newly received service treatment records fall under the scope of 38 C.F.R. 
§ 3.156(c) and, as such, the Board will consider his claim of entitlement to service connection for PTSD on a de novo basis. 

The Board further observes that the medical evidence of record reveals numerous psychiatric diagnoses, to include PTSD, depression, substance abuse disorder, anti-social personality disorder, opiate dependence, mixed personality disorder, and chronic mood disorder.  In a rating decision issued in January 2005, the RO denied service connection for depression.  In a June 2012 rating decision, the RO determined that new and material evidence had not been received in order to reopen such claim.  The Board is cognizant that the United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in the instant case, the Board finds that the Veteran's psychiatric diagnosis of depression is more appropriately viewed as a separate claim because it has been previously denied and new and material evidence is required to reopen it.  In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Moreover, in Clemons, the Court determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  Therefore, the Board finds that the Veteran's psychiatric diagnosis of depression is more appropriately viewed as a separate claim and, as such is not on appeal before the Board, the Board will not address it further. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

In his claim for service connection for an acquired psychiatric disorder, the Veteran contends that, while stationed at Fort Ord in the fall of 1972, he was injured in a motor vehicle accident during his military service and, while receiving treatment for his injuries, was charged with the crime of murder and placed in the stockade.  About a month or two later, he was cleared of the crime and was released.  He contends that, while he was incarcerated, he was physically and sexually abused by a police officer.  The Veteran also alleges that he witnessed several recruits attempt to commit suicide.  He contends that he began suffering from psychological problems during his military service which have continued to the present and, therefore, service connection for an acquired psychiatric disorder is warranted.

As an initial matter, the Board notes that the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice pertaining to PTSD claims based on personal assault pursuant to 38 C.F.R. § 3.304(f) (if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident).  Therefore, such should be accomplished on remand.  See also Patton v. West, 12 Vet. App. 272 (1999).

A review of the Veteran's currently available service treatment and personnel records is negative for confirmation of either the in-service motor vehicle accident or subsequent imprisonment alleged by the Veteran.  Rather, a review of the available records shows that the Veteran completed his training at Fort Ord on time and was sent to Fort Polk in February 1973 where the Veteran's request for discharge due to unfulfilled enlistment commitment was granted due to "physical limitations."  It is unclear what the "physical limitations" were as the Veteran's January 1973 separation examination is normal, but a December 1972 service treatment record implies that the Veteran may have been discharged due to significant restrictions secondary to a pre-service right foot scar that made it difficult for the Veteran to wear combat boots.    

Initially, the Board notes that during the January 2013 Board hearing, the Veteran's attorney referenced a November 13, 1972 "investigation and pretrial conference" notation in the Veteran's service personnel records which substantiates the Veteran's allegation that he was charged with a crime during his military service.  However, a review of the claims file is negative for this alleged document.  Also, the Board notes that, given the absence of any indication that the Veteran was involved in a motor vehicle accident during service, imprisoned, and/or charged with a serious crime during service, the Board notes that an additional attempt should be made to obtain any outstanding service treatment and/or personnel records.  Additionally, the Veteran and his attorney should also be provided with an opportunity to submit the alleged November 13, 1972 "investigation and pretrial conference" document and provide any additional information about the Veteran's claimed motor vehicle accident and subsequent incarceration.        

Additionally, the Board notes that, in connection with a March 1976 claim for service connection for a back disorder, the AOJ requested the Veteran's treatment records pertaining to the alleged motor vehicle accident that he reported happened at Fort Ord in October 1972; however, the National Personnel Records Center (NPRC) indicated in September 1976 that there were no medical records from Fort Ord on file.  Thereafter, in February 1978, the AOJ contacted Fort Ord directly to determine if there were any clinical records pertaining to the Veteran; however, Fort Ord indicated that such records had been retired to NPRC.  However, the AOJ never requested such records from NPRC a second time.  In light of fact that approximately a year and a half passed between the AOJ's initial request to NPRC and Fort Ord's subsequent indication that such records had been retired, the Board finds that the AOJ should again attempt to obtain any clinical records filed under Fort Ord pertaining to the Veteran for October 1972.

Also, a review of the claims file shows an executed July 2004 authorization form (VA Form 21-4142) for private treatment records from Ben Taub General Hospital for psychiatric treatment from 1989 to 1998.  Subsequently, records from Ben Taub General Hospital dated from October 1996 to June 2002 were obtained but no records prior to October 1996 were obtained.  Also, a July 1995 document from the Social Security Administration referenced a May 1995 report from Dr. C.C. and an April 1995 psychiatric examination report from Dr. D.L.G. dated in April 1995.  A review of the claims file is negative for treatment records from Dr. C.C. and, while the claims file does include statements from Dr. D.L.G. dated in February and March 2006, there is no examination report from Dr. D.L.G. dated in April 1995.  Furthermore, in the February 2006 statement from Dr. D.L.G., the physician indicated that he had treated the Veteran for psychiatric problems since January 2006.  Furthermore, during the January 2013 Board hearing, the Veteran testified that he was hospitalized at Moss Regional Hospital for psychiatric problems.  These records are relevant to the claim on appeal and, as such, on remand the Veteran should be provided with an opportunity to submit such records or authorize VA to obtain them.   

Also, it appears that there may be outstanding VA treatment records.  A review of the claims file shows that the Veteran sought VA treatment from September 1975 through January 2011 but there appear to be large gaps of VA treatment records missing from the claims file, notably from October 1975 to January 1983, from January 1983 to October 1992, from December 1994 to June 1995,  from March 2001 to January 2004, from September 2005 to January 2006, from March 2006 to September 2009, and from January 2011 through the present.  Notably, a July 1995 document from the Social Security Administration referenced VA treatment records dated from January 1991 through December 1994.  On remand, the AOJ should also attempt to obtain any outstanding VA treatment records relevant to these time periods.  

Additionally, a review of the claims file shows that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since July 1995, with a disability onset date of April 1995 due to psychiatric and low back disorders.  However, neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

The Board further finds that a remand is required in order to afford the Veteran a VA examination so as to determine the current nature and etiology of his claimed acquired psychiatric disorder.  In this regard, while the Veteran's July 1972 enlistment examination shows a normal psychiatric system, in his July 1972 report of medical history, he responded yes to "nervous trouble of any sort" and it was noted that the Veteran suffered mild anxiety, secondary to stress with no treatment needed.  In January 1973, immediately prior to his discharge from military service, the Veteran underwent a mental status examination.  Significantly, it was noted that the Veteran had a "depressed mood" and that "probable effectiveness of further rehabilitation" was poor.  The impression was no significant mental illness.  The Veteran's January 1973 separation examination shows a normal psychiatric system.  

In September 1975, approximately two and a half years after the Veteran's military service, he was treated for lumbar back pain syndrome.  In connection with a March 1976 claim for service connection for a low back disorder, the Veteran wrote that he felt like he was having a "nervous breakdown" due, in part to his inability to find work.  A January 1983 VA treatment record shows that the Veteran was depressed and suicidal.  Beginning in October 1992 the Veteran was treated for various psychiatric disorders including substance abuse disorder, anti-social personality disorder, opiate dependence, mixed personality disorder, and chronic mood disorder.  A May 2005 VA treatment record shows an impression of major depression.  A March 2006 VA treatment record shows a diagnosis of depression with an indication of R/O (rule out) PTSD.  

In a February 2006 statement, Dr. D.M.L.G. indicated that he had been treating the Veteran for psychiatric problems since January 2006.  It was noted that the Veteran had been receiving treatment through VA for PTSD for the last two years.  Dr. D.M.L.G. stated that the Veteran's original trauma occurred as the result of a motor vehicle accident which occurred while he was stationed at Fort Ord, California, in the Army in approximately 1972.  Subsequently, he was arrested and accused of committing a murder from which he was later totally and completely cleared with another individual being charged and prosecuted.  While in custody, the Veteran stated that he was physically abused and sexually assaulted multiple times.  Dr. D.M.L.G. opined that the Veteran's diagnosis of PTSD was correct and directly arose from the trauma and abuse sustained during his confinement at Fort Ord.

The Veteran has not yet been afforded a VA examination with regard to his claim.    
As such, the Board finds that a medical opinion is necessary to decide this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, a remand is required in order to afford the Veteran a VA examination so as to determine whether any current acquired psychiatric disorder is related to the Veteran's military service.  

Finally, the Board notes that the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO in his October 2006 notice of disagreement and January 2007 statement.  A July 2008 document generated by RO personnel indicated that the Veteran should be contacted to determine whether he still desired a DRO hearing, if so, to schedule him for his requested hearing.  There is no indication that the AOJ followed up with the Veteran to determine whether he still desired a DRO hearing.  Therefore, such should be accomplished on remand.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should clarify whether the Veteran desires to appear at a hearing before a DRO at the RO.  If so, he should be scheduled for his requested hearing.

2. The AOJ should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. 
§ 3.159(b), that provides the necessary notification regarding his claim of entitlement to service connection for PTSD based upon allegations of in-service personal assault, as outlined in Patton, supra, and 38 C.F.R. § 3.304(f)(4) . The Veteran should also be given another opportunity to describe his stressors, including the individuals who committed suicide, the motor vehicle accident, and subsequent imprisonment, in detail in detail, to include names, dates, and places.

3. Contact the Veteran and his attorney and request that they provide a copy of the November 13, 1972 "investigation and pretrial conference" notation in the Veteran's service personnel records referenced in the January 2013 Board hearing.  

4. Contact the National Personnel Records Center in St. Louis, Missouri (NPRC) and request that they provide any outstanding service treatment and personnel records as well as any clinical records filed under Fort Ord, California, pertaining to the Veteran for October 1972.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

5. The AOJ should conduct all appropriate stressor development pertaining to the Veteran's alleged stressors and provide a report detailing the nature of any stressor that has been verified.  If no stressor has been verified, the AOJ should so state in the report.  Thereafter, the report should be associated with the claims and provided to the examiner in conjunction with the below-ordered examination.

6. Notify the Veteran of the necessity of obtaining treatment records from Ben Taub General Hospital (1989-1998), Dr. C.C. (May 1995), Dr. D.L.G. (April 1995), and Moss Regional Hospital and inform him that he may submit these records himself or authorize VA to obtain them on his behalf.  After securing any necessary authorization from him, obtain records from Ben Taub General Hospital (1989-1998), Dr. C.C. (May 1995), Dr. D.L.G. (April 1995), and Moss Regional Hospital.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

7. Request all outstanding VA treatment records dated from October 1975 to January 1983, from January 1983 to October 1992, from December 1994 to June 1995,  from March 2001 to January 2004, from September 2005 to January 2006, from March 2006 to September 2009, and from January 2011 through the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

8. Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits in July 1995.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

9. After obtaining all available outstanding records, schedule the Veteran for a VA psychiatric examination to determine whether the etiology of his current acquired psychiatric disorders.  The claims file must be made available to the examiner and all indicated studies should be performed.  

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders, other than depression, that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(B)  The examiner should indicate whether any diagnosed acquired psychiatric disorder clearly and unmistakably  preexisted the Veteran's entry to service in July 1972.

i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.  

(C)  If PTSD is diagnosed, the examiner is asked to review the record for evidence for behavioral changes which support the occurrence of an in-service personal assault.  The examiner should specifically indicate whether the Veteran's diagnosis of PTSD is based on his alleged in-service personal assault(s).  The examiner should further indicate, if PTSD is diagnosed, whether such is the result of any verified non-personal assault in-service stressor(s).  In this regard, the AOJ should provide the examiner the summary of any verified non-personal assault stressors described above, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service non-personal assault stressor has resulted in the Veteran's PTSD.

In offering the foregoing opinions, the examiner's attention is directed to the Veteran's July 1972 enlistment examination showing a normal psychiatric system, the Veteran's July 1972 report of medical history wherein he responded yes to "nervous trouble of any sort" and it was noted that the Veteran suffered mild anxiety secondary to stress with no treatment needed, the January 1973 mental status noting "depressed mood" and that "probable effectiveness of further rehabilitation" was poor with an impression was no significant mental illness, the Veteran's January 1973 separation examination showing a normal psychiatric system, as well as post-service records showing psychiatric complaints as early as March 1976 and diagnoses of several psychiatric disorders as early as October 1992.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of his claimed psychiatric disorder.      

A complete rationale should be provided for any opinion expressed.  

10.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

